Opinion by
Judge Palladino,
The Bucks County Board of Assessment and Revision of Taxes (Board) appeals from an Order of the Court of Common Pleas of Bucks County reversing a decision of the Board and granting the Planned Parenthood Association of Bucks County (Planned Parenthood) exemption from local real estate taxes because it is a purely public charity. We affirm.
The Board raises the same issues that it presented below and that the Court of Common Pleas addressed and resolved. We have carefully reviewed the record in the case, the relevant constitutional and statutory provisions, and the case law, and we affirm on the comprehensive and able opinion of Judge Harriet M. Mims reported at 33 Bucks 232 (1979). “The question of entitlement to an exemption is a mixed one of law and fact and absent any abuse of discretion or a lack of supporting evidence the decision of the trial judge is binding on this Court.” (citation omitted.) Lutheran Social Services Tax Exemption Case, 26 Pa. Commonwealth Ct. 580, 583, 364 A.2d 982, 984 (1976).
*197Accordingly, we will enter the following
Order
And Now, December 9,1980, the order of the Court of Common Pleas of Bucks County, docketed to Civil Action-Law, No. 78-9303rl0-6, dated July 12, 1979, sustaining the appeal of Planned Parenthood Association of Bucks County and ordering removal of the subject premises from the tax rolls, is affirmed.